 

EXHIBIT 10.3

 

AMENDMENT NO. 8 AND AGREEMENT

 

                This AMENDMENT NO. 8 AND AGREEMENT (“Agreement”) entered into
and made effective as of January 16, 2008 (“Effective Date”) is among Cano
Petroleum, Inc., a Delaware corporation (“Borrower”), the Guarantors (as defined
below), the Lenders (as defined below), and Union Bank of California, N.A., as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”) and as issuing lender (in such capacity, the “Issuing Lender”).

 

RECITALS

 

A.            The Borrower is party to that certain Credit Agreement dated as of
November 29, 2005, as amended by the Amendment No. 1 dated as of February 24,
2006, and as amended by the Amendment No. 2, Assignment and Agreement dated as
of April 28, 2006, Amendment No. 3 entered into on May 12, 2006 but made
effective as of March 31, 2006, Amendment No. 4 dated as of June 30, 2006,
Amendment No. 5 and Agreement dated as of March 6, 2007, Amendment No. 6 dated
as of August 13, 2007, and Amendment No. 7 and Agreement dated as of
September 7, 2007 (as so amended, the “Credit Agreement”) among the Borrower,
the lenders party thereto from time to time (the “Lenders”), the Administrative
Agent, and the Issuing Lender.

 

B.            The Borrower intends to sell certain workover rigs and other
related equipment, each as more particularly described in the attached Schedule
A (the “Rig Assets”) and to effect such sale (the “Rig Sale”), the Borrower
intends to transfer such assets to a newly created, indirect subsidiary held by
W.O. Operating Company, Ltd. (“W.O. Operating”) and W.O. Operating intends to
sell 100% of the equity interests that it holds in such new subsidiary to the
intended purchasers of the Rig Assets.

 

C.            The anticipated Rig Sale transaction, including the creation of
the new subsidiary in connection therewith, is limited by the terms of the
Credit Agreement.

 

D.            Therefore, in order to address the provisions of the Credit
Agreement which (i) require the Borrower to take certain action upon the
creation of a new subsidiary and (ii) limit the Borrower’s ability to sell or
transfer the Rig Assets, the Borrower, the Lenders and the Administrative Agent
wish to, subject to the terms and conditions of this Agreement make certain
amendments to the Credit Agreement as provided herein.

 

THEREFORE, the Borrower, the Guarantors, the Lenders, and the Administrative
Agent hereby agree as follows:

 

Section 1.              Defined Terms.  As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.  Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.

 

Section 2.              Other Definitional Provisions. Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless

 

 

1

--------------------------------------------------------------------------------


 

 

otherwise specified.  All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified.  The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  The term “including” means “including, without limitation,”. 
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.

 

Section 3.                                          Amendments to Credit
Agreement.

 

(a)                                            Section 1.01 of the Credit
Agreement is hereby amended by adding the following new defined terms in
alphabetical order:

 

“Amendment No. 8” means that certain Amendment No. 8 and Agreement dated as of
January 16, 2008 and which amends this Agreement.

 

“Rig Subsidiary” means W.O. Transition, L.C., a Texas limited liability company
and a wholly owned, indirect Subsidiary of the Borrower formed in connection
with a proposed sale of the Rig Assets.

 

“Rig Sale” means the sale of the Equity Interests in the Rig Subsidiary to one
or more unaffiliated third parties on or before February 28, 2007.

 

“Rig Assets” means certain workover rigs and other equipment, as more
particularly described in Schedule A attached to Amendment No. 8.

 

(b)                                           Section 1.01 of the Credit
Agreement is hereby amended by deleting the defined term “Subsidiary” in its
entirety and replacing it with the following:

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower; provided that (a) Tri-Flow shall not be considered
a Subsidiary of the Borrower or any Guarantor and (b) Rig Subsidiary shall not
be considered a Subsidiary of the Borrower or any Guarantor.

 

(c)                                            Section 6.04 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

Section 6.04                            Merger or Consolidation; Asset Sales. 
The Borrower shall not, nor shall it permit any of its Subsidiaries to (a) merge
or consolidate with or into

 

 

2

--------------------------------------------------------------------------------


 

 

any other Person without the prior consent of all of the Lenders; provided that
the Borrower or any Subsidiary may merge or may be consolidated into the
Borrower or any Guarantor if the Borrower or such Guarantor is the surviving
entity; or (b) sell, lease, transfer, assign, farm-out, convey, or otherwise
dispose of any of its Property (including, without limitation, any working
interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest) other than: (i) the sale of
Hydrocarbons in the ordinary course of business, (ii) the sale or transfer of
equipment that is (A) obsolete, worn out, depleted or uneconomic and disposed of
in the ordinary course of business, (B) no longer necessary for the business of
such Person or (C) contemporaneously replaced by equipment of at least
comparable value and use, (iii) the transfer of the Rig Assets by the Borrower
to the Rig Subsidiary in connection with the Rig Sale, and (iv) the Rig Sale.

 

(d)                                           Section 6.21 of the Credit
Agreement is hereby replaced in its entirety with the following:

 

Section 6.21.                         Non-Guarantor Subsidiary.  Notwithstanding
anything to the contrary contained herein, including any provision of this
Article VI, the Borrower shall not, nor shall it permit any of its Subsidiaries
to, (a) create, assume, incur or suffer to exist any Lien on or in respect of
any of its Property for the benefit of Tri-Flow or the Rig Subsidiary, (b) sell,
assign, pledge, or otherwise transfer any of its Properties to Tri-Flow,
(c) other than the Rig Assets, sell, assign, pledge, or otherwise transfer any
of its Properties to the Rig Subsidiary  or (d) make or permit to exist any
loans, advances, or capital contributions to, or make any investment in, or
purchase or commit to purchase any stock or other securities or evidences of
indebtedness of or interests in, Tri-Flow, the Rig Subsidiary or in any
Properties of Tri-Flow or of the Rig Subsidiary other than the loans, advances,
capital contributions, investments, and commitments made prior to the date
hereof in Tri-Flow; provided that, the respective amounts of such loans,
advances, capital contributions, investments, and commitments shall not be
increased (other than by appreciation).

 

(e)                                            Schedule 4.07 which is attached
to the Credit Agreement is hereby replaced in its entirety with the Schedule
4.07 attached to this Agreement.

 

Section 4.                                          Mandatory Prepayment. 
Within two Business Days after receipt of the proceeds from the Rig Sale (the
“Asset Sale Proceeds”), the Borrower shall prepay the Advances or, if the
Advances have been repaid in full, make deposits into the Cash Collateral
Account to provide cash collateral for the Letter of Credit Exposure, in an
amount equal to 100% of the Asset Sale Proceeds after payment of, or provision
for, all fees and expenses incurred in connection with such Rig Sale.  The
failure to comply with this Section 4 shall be an immediate Event of Default
under the Credit Agreement.

 

Section 5.                                          Borrower Representations and
Warranties.  The Borrower represents and warrants that: (a) after giving effect
to this Agreement, the representations and warranties contained in the Credit
Agreement and the representations and warranties contained in the other

 

 

3

--------------------------------------------------------------------------------


 

 

Loan Documents are true and correct in all material respects on and as of the
Effective Date as if made on as and as of such date except to the extent that
any such representation or warranty expressly relates solely to an earlier date,
in which case such representation or warranty is true and correct in all
material respects as of such earlier date; (b) after giving effect to this
Agreement, no Default has occurred and is continuing; (c) the execution,
delivery and performance of this Agreement are within the corporate power and
authority of the Borrower and have been duly authorized by appropriate corporate
and governing action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of the Borrower enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; and
(f) the Liens under the Security Instruments are valid and subsisting and secure
Borrower’s obligations under the Loan Documents.

 

Section 6.              Guarantors Representations and Warranties.  Each
Guarantor represents and warrants that: (a) after giving effect to this
Agreement, the representations and warranties contained in the Guaranty and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) after giving effect to this Agreement, no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Agreement are within the corporate, limited liability company, or partnership
power and authority of such Guarantor and have been duly authorized by
appropriate corporate, limited liability company, or partnership action and
proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of such Guarantor enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; (f) it has no defenses to the
enforcement of the Guaranty; and (g) the Liens under the Security Instruments
are valid and subsisting and secure such Guarantor’s and the Borrower’s
obligations under the Loan Documents.

 

Section 7.              Conditions to Effectiveness.  This Agreement and the
amendments to the Credit Agreement provided herein shall become effective on the
Effective Date and enforceable against the parties hereto upon the occurrence of
the following conditions precedent:

 

(a)               The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantors, the Administrative Agent, and the Lenders.

 

(b)              No Default shall have occurred and be continuing as of the
Effective Date.

 

 

4

--------------------------------------------------------------------------------


 

 

(c)               The representations and warranties in this Agreement shall be
true and correct in all material respects.

 

(d)              The Borrower shall have paid all fees and expenses of the
Administrative Agent’s outside legal counsel and other consultants pursuant to
all invoices presented for payment on or prior to the Effective Date.

 

Section 8.              Acknowledgments and Agreements.

 

(a)               The Borrower acknowledges that on the date hereof all
Obligations are payable without defense, offset, counterclaim or recoupment.

 

(b)              The Administrative Agent and the Lenders hereby expressly
reserve all of their rights, remedies, and claims under the Loan Documents. 
Nothing in this Agreement shall constitute a waiver or relinquishment of (i) any
Default or Event of Default under any of the Loan Documents, (ii) any of the
agreements, terms or conditions contained in any of the Loan Documents,
(iii) any rights or remedies of the Administrative Agent or any Lender with
respect to the Loan Documents, or (iv) the rights of the Administrative Agent or
any Lender to collect the full amounts owing to them under the Loan Documents.

 

(c)               Each of the Borrower, the Guarantors, Administrative Agent,
and Lenders does hereby adopt, ratify, and confirm the Credit Agreement, as
amended hereby, and acknowledges and agrees that the Credit Agreement, as
amended hereby, is and remains in full force and effect, and the Borrower and
the Guarantors acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, and the Guaranty, are
not impaired in any respect by this Agreement.

 

(d)              From and after the Effective Date, all references to the Credit
Agreement and the Loan Documents shall mean such Credit Agreement and such Loan
Documents as amended by this Agreement.

 

(e)               This Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

 

Section 9.              Reaffirmation of the Guaranty.  Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.

 

Section 10.            Counterparts.  This Agreement may be signed in any number
of counterparts, each of which shall be an original and all of which, taken
together, constitute a

 

 

5

--------------------------------------------------------------------------------


 

 

single instrument.  This Agreement may be executed by facsimile signature and
all such signatures shall be effective as originals.

 

Section 11.            Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.

 

Section 12.            Invalidity.  In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

 

Section 13.            Governing Law.  This Agreement shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the laws of the State of Texas.

 

Section 14.            Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

 

6

--------------------------------------------------------------------------------

 


EXECUTED effective as of the date first above written.

 

BORROWER:

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson

 

 

 

Chairman and Chief Executive Officer

 

 

 

GUARANTORS:

 

SQUARE ONE ENERGY, INC.

 

 

LADDER COMPANIES, INC.

 

 

W.O. ENERGY OF NEVADA, INC.

 

 

WO ENERGY, INC.

 

 

PANTWIST, LLC

 

 

CANO PETRO OF NEW MEXICO, INC.

 

 

 

 

 

 

 

 

Each by:

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson

 

 

 

President

 

 

 

 

 

W.O. OPERATING COMPANY, LTD.

 

 

By: WO Energy, Inc., its general partner

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson

 

 

 

President

 

 

 

 

 

W.O. PRODUCTION COMPANY, LTD.

 

 

By: WO Energy, Inc., its general partner

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson

 

 

 

President

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

ISSUING LENDER/LENDER:

UNION BANK OF CALIFORNIA, N.A.,

 

 

 

 

 

By:

/s/ Sean Murphy

 

 

Sean Murphy

 

 

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

NATIXIS, as a Lender

 

 

 

 

By:

/s/

Liana Tchernysheva

 

Name:

Liana Tchernysheva

 

Title:

Director

 

 

 

 

By:

/s/

Donovan C. Broussard

 

Name:

Donovan C. Broussard

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------

 


 

Schedule A

 

Rig Assets

 

 

WELL SERVICING/CABLE TOOL RIGS

 

UNIT #313, 1989 FRANKS 1058/120 Explorer III Double Drum Well Servicing Unit,
S/N-89024-7

 

UNIT #207, 1984 FRANKS 1058/120 Double Drum Well Servicing Unit, S/N-84002-7

 

UNIT #208, 1984 INGERSOLL RAND 1058 Well Servicing Unit, 200 Series, S/N-84003-7

 

UNIT #209, 1983 FRANKS 1058/120 Well Servicing Unit, S/N-83047-7T-40

 

UNIT #206, 1977 FRANKS Explorer Double Drum Well Servicing Unit, S/N-74045-7,

 

UNIT #317, 1974 FRANKS Explorer 1058 Double Drum Well Servicing Unit, S/N-N/A

 

UNIT #316, FRANKS Cruiser 44DTMS Well Servicing Unit, S/N-1683

 

UNIT #315, FRANKS 44 Pulling Unit, S/N-N/A

 

UNIT #314, 1966 FRANKS 1058DTM Rocket II Series Well Servicing Unit, S/N-66030-6

 

UNIT #212, 1963 FRANKS Double Drum Pulling SN #63038-1

 

UNIT #333, WALKER NEER C-33 Cable Tool Rig, S/N-N/A

 

UNIT #334, WALKER NEER C-33 Cable Tool Rig, S/N-N/A

 

 

TRUCKS AND OTHER EQUIPMENT

 

CABLE TOOLS (Group Value)

 

7” Casing Patch, (10) 4”-8” Clulow Sockets, (5) 4”-6” Latch Jacks, Circle
w/Jacks, (4) 4”-6” Kick-Off Tools, (10) Sockets, (10) Friction Sockets,
(10) Drill Stems, (3) Long Stroke Jars, (5) Drilling Jars, (20) Drill Bits,
(10) Wireline Spears, (10) Cherry

 

 

ROLLING STOCK

1977 CHEVROLET Truck, VIN-CN1957V119993

 

1989 FORD Bucket Truck, VIN-1FDNK74P8KVA36049

 

1998 INTERNATIONAL 4900 Tester Truck, VIN-1HTSDAANXWH541390

 

1998 INTERNATIONAL 4900 Truck, VIN-1HTSDAAN3WH541389, w/Steamer

 

 

--------------------------------------------------------------------------------


 

 

1998 INTERNATIONAL 4900 Boom Truck, VIN-1HTSDAAN1WH541391

 

UNIT #250, 1992 INTERNATIONAL 4900 Truck, VIN-1HTSDPNN4NH455505

 

UNIT #334, 1992 INTERNATIONAL 4900 Truck, VIN-1HTSDPNNXNH441060

 

UNIT #211, 1991 INTERNATIONAL 4700 Dump Truck, VIN-1HTSCNMPOMH392976

 

UNIT #313, 1987 INTERNATIONAL 50-Barrell Water Truck, VIN-1HTLDUXP5HH500120

 

UNIT #344, 1986 INTERNATIONAL Truck, VIN-1HTLCHXM0GHA52418

 

UNIT #314, 1984 INTERNATIONAL Truck, VIN-1HTLDUXN5EHA59313

 

UNIT #209, 1983 INTERNATIONAL 1845 Truck, VIN-1HTDA1957DHA16874

 

UNIT #212, 1981 INTERNATIONAL 1845 Truck, VIN-1HTAA1851BHA29279

 

UNIT #208, 1981 INTERNATIONAL 60-Barrell Water Truck, VIN-2HTAA185XBCA14643

 

1981 INTERNATIONAL Water Truck, VIN-1HTE23272BGA13344

 

UNIT #334, 1981 INTERNATIONAL Truck, VIN-1HTL23277BGA21737

 

UNIT #333, 1981 INTERNATIONAL Truck, VIN-1HTE23279BGA13180

 

UNIT #206, 1980 INTERNATIONAL 50-Barrell Water Truck, VIN-AA185KHA16565

 

1978 INTERNATIONAL Winch Truck, VIN-CF257HHA25445

 

UNIT #207, 1972 MACK 50-BARRELL Water Truck, VIN-R685ST29122

 

UNIT #250, 2005 FORD F350 1-Ton Pickup, VIN-1FDWF37P75ED29216, w/10-Barrell
Tank, 2” MASSPORT Pump

 

UNIT #212, 2005 FORD F250 3/4-Ton 4WD Pickup, VIN-1FTNF21575EA33114

 

UNIT #315, 2005 FORD F250 3/4-Ton 4WD Pickup, VIN-1FTNF21555EA33113

 

UNIT # 201 FORD F150 1/2 TON

 

UNIT # 322 FORD F250 3/4 TON

 

1989 BELSCHE Backhoe Trailer, VIN-16JF01631K1020647

 

BELSCHE Backhoe Trailer, VIN-N/A

 

1967 BEAL Belly Dump Trailer, VIN-DHS8040671337

 

 

--------------------------------------------------------------------------------


 

 

1983 MIM Vacuum Trailer, VIN-61681

 

(12) Assorted Tubing Trailers, VIN’s-N/A

 

(2) Flat Bed Trailers, VIN’s-N/A

 

Single Axle Poly Pipe Trailer, VIN-N/A

 

Poly Pipe Fusion Machine Trailer, VIN-N/A

 

Pressure Washer Trailer, VIN-N/A

 

Lighting Trailer, VIN-N/A

 

 

CONSTRUCTION EQUIPMENT

 

1998 CASE 580 SL Loader Backhoe, S/N-JJG0204096

 

1982 CATERPILLER 140G Motor Grader, S/N-72V06257

 

2005 CASE 580

 

 

RELATED EQUIPMENT

 

(4) BOWEN Series-150, 3-3/4” Overshots, (28) #37590 Grapples, (16) Grapple
Controls, (6) Top Subs, (5) Guides

 

(1) BOWEN Series-150, 4-11/16” Overshot, (91) #6662 Grapples, (40) Grapple
Controls, (8) Top Guides, (8) Lip Guides

 

(1) BOWEN Series-70, 4-11/16” Short Catch Overshot, (23) #10546 Grapples,
(1) Grapple Control

 

(1) BOWEN Series-70, 3-3/4” Short Catch Overshot, (13) #13538 Grapples,
(2) Grapple Controls

 

(1) BOWEN 4-11/16” Clulow Socket, (3) Slips

 

(1) BOWEN 3-3/4” Clulow Socket, (11) Slips

 

(4) BOWEN-ITCO 2-3/8” Tubing Releasing Spear, (12) #1348 Grapples

 

(1) BOWEN 5” Tubing Spear, (4) #9682 Grapples

 

(1) BOWEN 4” Tubing Spear, (2) #9487 Grapples

 

(3) Assorted Casing Scrapers, 4”-7”

 

(2) 3-3/4” Bumper Subs, (3) Bumper Sub Scratchers

 

2-3/8” — 2-7/8” Bulldog Spears

 

 

--------------------------------------------------------------------------------


 

 

Rope Knife w/Long Stroke Jars

 

MYT Slip Type Elevator, (3) Sets Slips

 

LYT Slip Type Elevator, (9) Sets Slips

 

5/8”, 3/4”, 7/8” Deep Hole Rod Elevators

 

1/2”, 5/8”, 3/4” Shallow Hole Rod Elevators

 

(6) Single Latch Elevators, 3-1/2” Tubing Elevator, 4-1/2” Casing Elevator,
5-1/2” Elevator

 

(2) Deep Well Slips, w/2-3/8”, 2-7/8”, 3-1/2”, 4-1/2”, 5-1/2” Slips

 

(2) Drill Collar Safety Clamps, w/Wrench, Inserts

 

(5) 3-3/4” Drill Collars

 

(75) Assorted Crossover Subs, 2-3/8” EUE, 2-3/8” Reg, 2-3/8” IF, 2-7/8” EUE, 3”
Pin, 3-1/2” Reg

 

Oil Saver

 

(3) TOTCO Pad Type Weight Indicators

 

Flange Type Stripper Head, w/4”, 5”, 7” Flanges

 

1997 Mack Bobtail 80 bbl water truck 1M2P267C2VM029703

 

1990 Ford F-450 winch truck 2FDLF47GXLCA58924

 

1992 Franks Double Drum Pulling Unit w/ Mack Chassis Hand tools, sand pump and
bailer, tongs

 

1976 Franks Double Drum Pulling Unit w/ carrier frame hand tools, sand pump and
bailer, tongs 6VAD92906

 

Tandem axle homemade tubing trailer

Poly pipe trailer

Single axle homemade trailer tubing trailer

 

Dozer / Trailor

316 2006 F-250 #19675

333 2006 F-250 #19958

 

1998 Case 580 SL Loader Backhoe, S/N-JJG0258766

 

 

--------------------------------------------------------------------------------

 


Schedule 4.07
Litigation

 

Burnett:

 

On March 23, 2006, the following lawsuit was filed in the 100th Judicial
District Court in Carson County, Texas; Cause No. 9840, The Tom L. and Anne
Burnett Trust, by Anne Burnett Windfohr, Windi Phillips, Ben Fortson, Jr.,
George Beggs, III and Ed Hudson, Jr. as Co-Trustees; Anne Burnett Windfohr; and
Burnett Ranches, Ltd. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.
O. Operating Company, Ltd, and WO Energy, Inc.  The plaintiffs claim that the
electrical wiring and equipment of Cano or certain of its subsidiaries relating
to oil and gas operations started a wildfire that began on March 12, 2006 in
Carson County.  The owner of the remainder of the mineral estate, Texas
Christian University, has intervened in the suit joining the plaintiffs’ request
to terminate certain oil and natural gas leases.

 

The plaintiffs in the above action (i) allege negligence and (ii) seek damages,
including, but not limited to, damages for damage to their land and livestock,
certain expenses related to fighting the fire and certain remedial expenses
totaling approximately $1.7 million to $1.8 million.  In addition, the
plaintiffs seek (i) termination of certain oil and natural gas leases,
(ii) reimbursement for their attorney’s fees (in the amount of at least
$549,000) and (iii) exemplary damages.  The plaintiffs also claim that Cano and
its subsidiaries are jointly and severally liable as a single business
enterprise and/or a general partnership or de facto partnership.

 

On June 21, 2007, the Judge of the 100th Judicial District Court issued a Final
Judgment (a) granting motions for summary judgment in favor of Cano and certain
of its subsidiaries on plaintiffs’ claims for (i) breach of contract/termination
of an oil and gas lease; and (ii) negligence; and (b) granting the plaintiffs’
no-evidence motion for summary judgment on contributory negligence, assumption
of risk, repudiation and estoppel affirmative defenses asserted by Cano and
certain of its subsidiaries.  The Final Judgment has been appealed.

 

Adcock:

 

On April 28, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Case No. 1922, Robert and Glenda Adcock, et al.
v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc. (“Adcock”).  There are 47 plaintiffs and three
groups of intervenors that claim that the electrical wiring and equipment of
Cano or certain of its subsidiaries relating to oil and gas operations started a
wildfire that began on March 12, 2006 in Carson County.

 

The plaintiffs and intervenors (i) allege negligence, res ipsa loquitor,
trespass and nuisance and (ii) seek damages, including, but not limited to,
damages to their land, buildings and livestock and certain remedial expenses
totaling $11,297,684.  In addition, the plaintiffs and intervenors seek
(i) reimbursement for their attorney’s fees and (ii) exemplary damages.  The
plaintiffs also claim that Cano and its subsidiaries are jointly and severally
liable as a single business enterprise and/or a general partnership or de facto
partnership.  On August 28, 2007, one of the intervenors, Travelers Lloyds
Insurance Company, filed a Notice of Nonsuit requesting the court to sign an
order dismissing its claims, which seek approximately $367,627 of total damages,
without prejudice.   The Court granted the Nonsuit on September 12, 2007.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the
Adcock case to the Honorable Paul Davis, retired judge of the 200th District
Court of Travis County, Texas.  No further action will be taken in the 31st
District Court until the 200th District Court resolves all pretrial matters and
remands this case to the 31st District Court for trial.

 

Hutchinson:

 

On April 10, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Case No. 1920, Joseph Craig Hutchison and Judy
Hutchison v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc. (“Hutchinson”).  The plaintiffs claim that the
electrical wiring and equipment of Cano or certain of its subsidiaries relating
to oil and gas operations started a wildfire that began on March 12, 2006 in
Carson County.  The plaintiffs (i) allege negligence and trespass and (ii) seek
undisclosed

 

 

--------------------------------------------------------------------------------


 

 

damages, including, but not limited to, damages to their land and certain
remedial expenses.  In addition, the plaintiffs seek exemplary damages.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict
Litigation granted the Company’s motion to transfer and transferred this case to
the Honorable Paul Davis, retired judge of the 200th District Court of Travis
County, Texas.  No further action will be taken in the 31st District Court until
the 200th District Court resolves all pretrial matters and remands this case to
the 31st District Court for trial.

 

On October 3, 2007, Firstbank Southwest, as Trustee for the John and Eddalee
Haggard Trust, intervened in the consolidated case in the 200th District Court
of Travis County, Texas as part of the Hutchinson case.  The intervenor claims
that the electrical wiring and equipment of Cano or certain of its subsidiaries
relating to oil and gas operations started a wildfire that began on March 12,
2006 in Carson County.  The intervenor (i) alleges negligence and (ii) seeks
undisclosed damages, including, but not limited to damages to their land and
certain remedial expenses.

 

Chisum:

 

On May 1, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Case No. 1923, Chisum Family Partnership, Ltd.
v. Cano, W.O. Energy of Nevada, Inc., W. O. Operating Company, Ltd, and WO
Energy, Inc. (“Chisum”).  The plaintiff claims that the electrical wiring and
equipment of Cano or certain of its subsidiaries relating to oil and gas
operations started a wildfire that began on March 12, 2006 in Carson County. 
The plaintiff (i) alleges negligence and trespass and (ii) seeks undisclosed
damages, including, but not limited to, damages to their land and certain
remedial expenses.  In addition, the plaintiffs seek exemplary damages.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict
Litigation granted the Company’s motion to transfer and transferred this case to
the Honorable Paul Davis, retired judge of the 200th District Court of Travis
County, Texas.  No further action will be taken in the 31st District Court until
the 200th District Court resolves all pretrial matters and remands this case to
the 31st District Court for trial.

 

Martinez:

 

On July 3, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Case No. 1928, Rebecca Lee Martinez, et al v.
Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd., and WO Energy, Inc. (“Martinez”).  The plaintiffs claim that the
electrical wiring and equipment of Cano or certain of its subsidiaries relating
to oil and gas operations started a wildfire that began on March 12, 2006 in
Carson County, Texas.  The plaintiffs (i) allege negligence and (ii) seek
undisclosed damages for the wrongful death of two relatives, Gerardo Villarreal
and Medardo Garcia, who they claim died as a result of the fire.  An additional
heir of one of Medardo Garcia has intervened in this case alleging similar
claims.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the
Martinez case to the Honorable Paul Davis, retired judge of the 200th District
Court of Travis County, Texas.  No further action will be taken in the 31st
District Court until the 200th District Court resolves all pretrial matters and
remands this case to the 31st District Court for trial.

 

The plaintiffs and intervenor nonsuited this case on December 19, 2007 and
refiled in the 348th Judicial District Court of Tarrant County, Texas as part of
the Valenzuela case described below.

 

Villarreal:

 

On August 9, 2006, the following lawsuit was filed in the 233rd Judicial
District Court of Gray County, Texas, Yolanda Villarreal, Individually and on
behalf of the Estate of Gerardo Villarreal v. Cano Petroleum, Inc., W.O. Energy
of Nevada, Inc., W. O. Operating Company, Ltd., and WO Energy, Inc.
(“Villarreal”).  The plaintiffs claim that the electrical wiring and equipment
of Cano or certain of its subsidiaries relating to oil and gas operations
started a wildfire that began on March 12, 2006 in Carson County, Texas. The
plaintiffs (i) allege negligence and (ii) seek undisclosed damages, including
exemplary damages, for the wrongful death of Gerardo Villarreal who they claim
died as a result of the fire.  The plaintiffs also claim that Cano and its
subsidiaries are jointly and severally

 

 

--------------------------------------------------------------------------------


 

 

liable under vicarious liability theories.  Relatives of Roberto Chavira have
intervened in the case alleging similar claims regarding the death of Roberto
Chavira.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the
Martinez case to the Honorable Paul Davis, retired judge of the 200th District
Court of Travis County, Texas.  No further action will be taken in the 233rd
District Court until the 200th District Court resolves all pretrial matters and
remands this case to the 233rd District Court for trial.

 

SPS:

 

On March 14, 2007, the following lawsuit was filed in 100th Judicial District
Court in Carson County, Texas; Cause No. 9994, Southwestern Public Service
Company d/b/a Xcel Energy v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc.,
W. O. Operating Company, Ltd, and WO Energy, Inc. (“SPS”). The plaintiffs claim
that the electrical wiring and equipment of Cano or certain of its subsidiaries
relating to oil and gas operations started a wildfire that began on March 12,
2006 in Carson County.

 

The plaintiff (i) alleges negligence and breach of contract and (ii) seeks
$1,876,000 in damages for loss and damage to transmission and distribution
equipment, utility poles, lines and other equipment.  In addition, the plaintiff
seeks reimbursement for its attorney’s fees.  On May 15, 2007, three new
plaintiffs (one of which is a former plaintiff in the Adcock matter) intervened
in the lawsuit and (i) allege negligence, res ipsa loquitor, nuisance, and
trespass and (ii) seek damages, including, but not limited to, damages to their
land, buildings and livestock and certain remedial expenses totaling
approximately $201,280.  In addition, the intervenors seek (i) reimbursement for
their attorney’s fees and (ii) exemplary damages.  The intervenors also claim
that Cano and its subsidiaries are jointly and severally liable as a single
business enterprise and/or as a partnership or de facto partnership.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the SPS
case to the Honorable Paul Davis, retired judge of the 200th District Court of
Travis County, Texas.  No further action will be taken in the 100th District
Court until the 200th District Court resolves all pretrial matters and remands
this case to the 100th District Court for trial.

 

On January 10, 2008, Philip L. Fletcher intervened in the consolidated case in
the 200th District Court of Travis County, Texas as part of the SPS case.  The
intervenor (i) alleges negligence, trespass and nuisance and (ii) seeks damages,
including, but not limited to, damages to his livestock, attorney’s fees and
exemplary damages.  The intervenor also claims that Cano and its subsidiaries
are jointly and severally liable as a single business enterprise and/or as a
partnership or de facto partnership.

 

On January 15, 2008, the Jones and McMordie Ranch Partnership intervened in the
consolidated case in the 200th District Court of Travis County, Texas as part of
the SPS case.  The intervenor (i) alleges negligence, trespass and nuisance and
(ii) seeks exemplary damages.  The intervenor also claims that Cano and its
subsidiaries are jointly and severally liable as a single business enterprise
and/or as a partnership or de facto partnership.

 

Burgess:

 

On May 2, 2007, the following lawsuit was filed in the 84th Judicial District
Court of Hutchinson County, Texas, Case No. 37,619, Gary and Genia Burgess, et
al. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O. Operating, Ltd.
and WO Energy, Inc. (“Burgess”).  Eleven plaintiffs claim that electrical wiring
and equipment relating to oil and gas operations of the Company or certain of
its subsidiaries started a wildfire that began on March 12, 2006 in Carson
County, Texas.  Five of the plaintiffs are former plaintiffs in the Adcock
matter.  The plaintiffs (i) allege negligence, res ipsa loquitor, nuisance, and
trespass and (ii) seek damages, including, but not limited to, damages to their
land, buildings and livestock and certain remedial expenses totaling
approximately $1,152,480.  In addition, the plaintiffs seek (i) reimbursement
for their attorney’s fees and (ii) exemplary damages.  The plaintiffs also claim
that Cano and its subsidiaries are jointly and severally liable as a single
business enterprise and/or as a partnership or de facto partnership.

 

 

--------------------------------------------------------------------------------


 

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the
Burgess case to the Honorable Paul Davis, retired judge of the 200th District
Court of Travis County, Texas.  No further action will be taken in the 84th
District Court until the 200th District Court resolves all pretrial matters and
remands this case to the 84th District Court for trial.

 

MDL Case:

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict
Litigation granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O.
Operating Company, Ltd, and WO Energy, Inc.’s Motion to Transfer Related Cases
to Pretrial Court pursuant to Texas Rule of Judicial Administration 13.  The
Panel transferred to a single pretrial court for consideration of pretrial
matters of all pending cases (Adcock, Chisum, Hutchison, Villarreal, Martinez,
Southwestern Public Service Company d/b/a Xcel Energy, Burgess, identified
above) that assert claims against the Company and its subsidiaries related to
wildfires beginning on March 12, 2006.  The Panel transferred all pending cases
to the Honorable Paul Davis, retired judge of the 200th District Court of Travis
County, Texas.  On October 19, 2007, the Court entered a Case Management Order
settling deadlines for completion of discovery in January and February of 2008
and a hearing date for summary judgment motions on April 14, 2008.

 

On December 19, 2007, the plaintiffs and intervenor in the Martinez case
nonsuited their claims in the consolidated case.

 

Valenzuela:

 

On December 18, 2007, the following lawsuit was filed in the 348th Judicial
District Court of Tarrant County, Texas, Case No. 348-227907-07, Norma
Valenzuela, et al. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O.
Operating, Ltd. and WO Energy, Inc. (“Valenzuela”).  Six plaintiffs, including
the two plaintiffs and intervenor from the nonsuited Martinez case, claim that
the electrical wiring and equipment of Cano or certain of its subsidiaries
relating to oil and gas operations started a wildfire that began on March 12,
2006 in Carson County.  The plaintiffs (i) allege negligence and (ii) seek
undisclosed damages for the wrongful death of four relatives, Manuel Dominguez,
Roberto Chavira, Gerardo Villarreal and Medardo Garcia, who they claim died as a
result of the fire.  In addition, plaintiffs seek (i) reimbursement for their
attorney’s fees and (ii) exemplary damages.   The plaintiffs also claim that
Cano and its subsidiaries are jointly and severally liable as a single business
enterprise and/or as a partnership or de facto partnership.  Cano and its
subsidiaries have not yet answered the lawsuit but intend to file a notice of
tag along to transfer the case to the MDL proceeding in the 200th Judicial
District Court of Travis County, Texas.

 

Due to the inherent risk of litigation, the outcome of the cases listed above is
uncertain and unpredictable; however, at this time, Cano management believes the
suits are without merit and is vigorously defending itself and its subsidiaries.

 

 

--------------------------------------------------------------------------------

 